Citation Nr: 1759351	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-01 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1971.

This matter came before the Board of Veterans' Appeals (Board) from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned in August 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his Notice of Disagreement which VA received in July 2010, stated he had "gotten a second opinion from a private source Miracle Ear Center in Greenville, SC and would like for the results to be considered."  This record is not in the claims file, so remand is warranted to attempt to obtain it.

The Board, for the Veteran's understanding, notes that his claims file contains two private audiograms that he submitted - an audiogram of unknown origin conducted on September 8, 2008 and an audiogram conducted August 8, 2017 by the Custom Fit Hearing Center.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit the Miracle Ear Center records cited in his Notice of Disagreement or to submit a records release form so VA can attempt to obtain it.  
2. Allow the Veteran 30 days to submit the records or the records release form.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




